EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Rachel Huffstetler (reg. no 35,038) on October 26, 2021.
The application has been amended as follows:

In the Claims:
Amended claims 4 and 12 according to the following:
In claim 4, line 1, changed “2” to --3--.
In claim 12, line 1, changed “10” to --1--.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim including a collapsible lighted sphere which is moveable between a first displayed position to a second compact position comprising: a first and second hemisphere wherein each hemisphere comprises a first and second top cap each having an outer edge and defining a plurality of apertures adjacent said top cap outer edge wherein said first top cap includes a first top cap main body portion and a first top cap flange and said second top cap includes a second top cap recessed seat configured for receipt of said first top cap flange when said first and second top caps are mated; 10a first and second bottom cap each having an outer edge and defining a plurality of apertures adjacent said bottom cap outer edge wherein said first bottom cap includes a first bottom cap main body portion and a first bottom cap flange and said second bottom cap includes a second bottom cap recessed seat configured for receipt of said first bottom cap flange when said first and second bottom caps are mated; 15a plurality of ribs, each rib having a top end extending through a respective one of said top cap apertures and a bottom end extending through a respective one of said bottom cap apertures wherein said plurality of ribs are pivotally connected to said top and bottom caps to move from said second compact position to said first displayed position; and a first and second securing plate and a first and second securing member wherein 20said first securing plate is positioned on said first and second top caps when mated and said plurality of ribs have been positioned in said first displayed position and said first securing member extends through said first securing plate and said first and second top caps to secure said plurality of ribs and wherein said second securing plate is positioned on said first and 9PATENT Atty Dkt No.: 01791.008US1second bottom caps when said plurality of ribs have been positioned in said first displayed position and said second securing member extends through said second securing plate and said first and second top caps to secure said plurality of ribs.  Many of the prior art references disclose some of the features of claim 1, but none anticipate or render obvious the collective limitations of the claim.  
The best prior art of records appear to be Wu (US 5,876,111), Fillipp (US 6,401,404) and Chen (US 10,161,601), and while some features of claim 1 are disclosed in both references, neither reference anticipates or renders obvious the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875